DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 9/22/20 and 11/25/20 have been considered by the examiner.
Claim Objections
 	Claims 7, 9, 11, 15, 17 and 18 are objected to because of the following informalities:  
 	In claim 7, line 8, “the second input regulating element” lacks antecedent basis and should be ‘a second input regulating element’.
  	In claim 9, lines 1 and 2, “the second input regulating element” and “the third input regulating element” lack antecedent basis.
 	In claim 11, lines 4-5, “506; 1034; 1234; 1334; 1434; 1534; 1044; 1244; 1344; 1544)” should be deleted or have an opening bracket.
 	In claim 15, line 9, “the sinusoidal half-wave” lack antecedent basis.
 	In claim 18, line 4, “a regulating frequency of a linear regulator” has already been claimed in line 2, so the claim language should reference ‘a second regulating frequency of a second linear regulator’. 

 	In claim 18, line 7, “a regulating frequency of a linear regulator” has already been claimed in line 2, so the claim language should reference ‘a third regulating frequency of a third linear regulator’. 
 	In claim 18, lines 7-8, “the third input regulating element” lacks antecedent basis.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 19, lines 19-21, Applicant claims a fixed or variable voltage divider configured to generate a second scaled voltage value proportional to the input voltage, which contradicts lines 33-34 which recites a voltage divider ratio of the voltage divider as a function of a feedback signal from an output of the voltage converter. It is unclear how the voltage divider could divide both the input voltage and the output voltage. For purpose of examination, the final lines 33-36 (after the AND/OR on line 32) shall be ignored.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1-2, 6, 9, 12 and 27-28 are rejected under 35 U.S.C. 102a1 as being anticipated by Miliani (FR 2984619).
 	With respect to claim 1, Miliani discloses a voltage converter arrangement, comprising: a clocked voltage converter (Fig. 8 3) capable of generating an output voltage (Fig. 8 3 voltage output to 4) on the basis of an input voltage (Fig. 8 vDC); and a first input regulating element (Fig. 8 7) connected between a first input voltage node (Fig. 8 C positive rail) and a second input voltage node (Fig. 8 C negative rail), the second input voltage node comprising a reference potential (Fig. 8 return), wherein the first input regulating element is configured to allow a current flow (Fig. 8 iind) in order to counteract (Fig. 10 ie fluctuations reduced after first regulating element activated at time 0.035) fluctuations (Fig. 8 i~DC) in an input current (Fig. 8 iDC) of the voltage converter arrangement.  	With respect to claim 2, Miliani discloses the voltage converter arrangement as claimed in claim 1, the voltage converter arrangement being configured to compensate (Fig. 8 T2,T4) for voltage fluctuations (Fig. 8 v~DC) between the first input voltage node and the second input voltage node.  	e) of the input current of the clocked voltage converter, an input current (Fig. 12a ie) of the clocked voltage converter runs proportional, within a time range (Fig. 12a FA ON), to an input voltage (Fig. 12a vDC), wherein a frequency of the input voltage (Fig. 12a .05/7) is smaller than a switching frequency of the clocked voltage converter (10kHz), wherein the voltage converter arrangement is configured to adapt a current flow (Fig. 8 iind) through the first input regulating element such that the current flow through the first input regulating element at least temporarily counteracts the current fluctuations (Fig. 8 i~DC) in the input current of the clocked voltage converter.  	With respect to claim 9, Miliani discloses a voltage converter arrangement as claimed in claim 1, wherein the second input regulating element and/or the third input regulating element and/or the first input regulating element are implemented by using a bipolar transistor (Fig. 8 T1-T4). 	 	With respect to claim 12, Miliani discloses a voltage converter arrangement as claimed in claim 1, wherein the clocked voltage converter is configured to have a pulsating input current (Fig. 8 iDC) in an operating state in which an amount of the input voltage corresponds to an amount of the output voltage, wherein the first input regulating element is configured, in that operating state in which the amount of the input voltage corresponds to an amount of the output voltage, to at least partially compensate ind) between the first input voltage node and the reference potential node.  	With respect to claim 27, Miliani discloses a method of operating a voltage converter arrangement, comprising a clocked voltage converter (Fig. 8 3), and a first input regulating element (Fig. 8 7) connected between a first input voltage node (Fig. 8 2’ positive rail) and a second input voltage node (Fig. 2’ negative rail), the second input voltage node comprising a reference potential (Fig. 2 return), wherein the method comprises counteracting fluctuations in an input current (Fig. 2 ie) of the voltage converter by at least temporarily activating a current flow (Fig. 2 iind) through the input regulating element.  	With respect to claim 28, Miliani discloses a voltage converter arrangement, comprising: a clocked voltage converter (Fig. 8 3) capable of generating an output voltage on the basis of an input voltage (Fig. 8 vDC); and a first input regulating element (Fig. 8 7) connected between a first input voltage node and a second input voltage node, the second input voltage node comprising a reference potential (Fig. 8 return), wherein the first input regulating element is configured to allow a current flow (Fig. 8 iind) in order to counteract fluctuations in an input current (Fig. 8 ie) of the voltage converter arrangement; the voltage converter arrangement being configured to control or regulate a current (Fig. 8 iind) flowing through the first input regulating element such that a sum of a current (Fig. 8 -ifiltre) flowing through the first input regulating element and an input DC) of the clocked voltage converter is at least approximately (Fig. 8 ie approximately equals iDC - ifiltre since ic is negligible) constant (Fig. 10 ie).
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-6, 8-9, 11-14, 16, 18 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ingino (US 2014/0167710) in view of Oliver (US 2006/0066366).
 	With respect to claim 1, Ingino discloses a voltage converter arrangement, comprising: a clocked voltage converter (Fig. 1 102,111) capable of generating an output voltage (Fig. 1VOut) on the basis of an input voltage (Fig. 1 Vin). Ingino does not disclose the claimed first input regulating element 
 	Oliver teaches a first input regulating element (Fig. 2 10) connected between a first input voltage node (Fig. 2 72) and a second input voltage node (Fig. 2 74), the second input voltage node comprising a reference potential (Fig. 2 ground), wherein the first input regulating element is configured to allow a current flow (Fig. 2 current through Q1) in order to counteract fluctuations in an input current of the input voltage (Fig. 2 current through 2). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a first input regulating element connected between a first input voltage node and a second input voltage node, the second input 
	With respect to claim 2, Ingino in view of Oliver make obvious the voltage converter arrangement as claimed in claim 1, with the voltage converter arrangement being configured to compensate for input current fluctuations between the first input voltage node and the second input voltage node, which also compensates for voltage fluctuations (due to the non-zero output resistance of the source) between the first input node and the second input node because of the wide frequency range of the first regulating element  	With respect to claim 3. Ingino in view of Oliver make obvious the voltage converter arrangement as claimed in claim 1, wherein the clocked voltage converter is a non-inverting voltage converter [Ingino paragraph 10].  	With respect to claim 4, Ingino in view of Oliver make obvious the voltage converter arrangement as claimed in claim 1, the voltage converter arrangement being configured to allow a current flow (Fig 1 Ishunt) via a second input regulating element (Ingino Fig. 1 120) in order to counteract fluctuations in the output voltage of the converter arrangement; wherein the voltage converter arrangement comprises the second input regulating element, and wherein the second input regulating element is 

 	With respect to claim 25, Ingino in view of Oliver make obvious the voltage converter arrangement as claimed in claim 1, wherein the first input voltage node and the second input voltage node are coupled to a DC input (Ingino Fig. 1 Vin) and Ingino remains silent as to the source of the DC input. It was well known at the time of filing of the invention to use a rectifier circuit so that an input voltage of the voltage converter arrangement is constituted by a unidirectional AC voltage. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a rectifier circuit so that an input voltage of the voltage converter arrangement is constituted by a unidirectional AC voltage, in order to operate from the available rectified AC voltage. 	With respect to claim 26, Ingino in view of Oliver make obvious the voltage converter arrangement as claimed in claim 1, and remain silent as to the fabrication of the transistors. It was well known at the time of filing of the invention to implement in power converters wherein at least one switching transistor used in the clocked voltage converter is a gallium nitride transistor or a silicon carbide transistor; and/or wherein at 
 	
 	With respect to claim 27, Ingino in view of Oliver make obvious the method of operating a voltage converter arrangement as set forth above. See claim 1 for additional details. 
 	With respect to claim 28, Ingino discloses a voltage converter arrangement, comprising: a clocked voltage converter (Fig.1 102) capable of generating an output voltage (Fig.1 Vout) on the basis of an input voltage (Fig.1 Vin). Ingino does not disclose the claimed first input regulating element. 
 	Oliver teaches a first input regulating element (Fig. 2 10) connected between a first input voltage node (Fig. 2 72) and a second input voltage node (Fig.2 74), the second input voltage node comprising a reference potential (Fig. 2 ground), wherein the first input regulating element is configured to allow a current flow (Fig. 2 current through Q1) in order to counteract fluctuations in an input current (Fig. 2 current through R1) of the voltage converter arrangement; the voltage converter arrangement being configured 
 	With respect to claim 29, Ingino in view of Oliver make obvious the voltage converter arrangement as set forth above. See claim 4 for additional details.
Allowable Subject Matter
 	Claims 7, 10, 15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  

 	With respect to claim 10, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the pulsating current flow through the second input regulating element and the pulsating current flow through the first input regulating element alternate in time. 
 	With respect to claim 15, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,
wherein the voltage converter arrangement is configured to receive an input current such that a time curve of the input current is approximately proportional to an input voltage at least within a time range, wherein a frequency of the input voltage is smaller than a switching frequency of the clocked voltage converter, and wherein the voltage converter arrangement is configured such that a pulsating characteristic of an input current of the voltage converter arrangement in a first time range, which is adjacent to a 
 	Claim 19 is rejected as indefinite, but would be allowed if written in independent form, including all of the limitations of the base claim and any intervening claims, and the indefinite rejections were overcome, for instance, if the final stanza (lines 33-36) were deleted.. The following is a statement of reasons for the indication of allowable subject matter:
 	With respect to claim 19, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,
the voltage converter arrangement comprising a first amplifier circuit configured to scale a voltage which drops at a current measuring resistor and is proportional to the input current of the voltage converter arrangement so as to achieve a first scaled voltage value proportional to the input current of the voltage converter arrangement, and the voltage converter arrangement comprising a fixed or variable voltage divider configured to generate a second scaled voltage value proportional to the input voltage of the voltage converter arrangement, and the voltage converter arrangement comprising a regulating amplifier configured to receive the first scaled voltage value and the second scaled voltage value and to provide drive signals for the first input regulating element and the second input regulating element or a common drive signal for the first input regulating element and the second input regulating element to reduce or minimize a difference between the first scaled voltage value and the second scaled voltage value.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HARRY R BEHM/Primary Examiner, Art Unit 2839